DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed on 3/21/2022.
Claims 21-40 have been added.
Claims 1-20  have been canceled.
Claims 21-40 are currently pending and have been examined.
Domestic Benefit
	The ADS filed 3/21/2022 properly claims the benefit of Provisional Application 62/276,621 (filed 10/24/2017) and Non-Provisional Application 16/059,489 (filed 8/09/2018) as a continuation thereof.  Each claim as presently drafted contains limitations (e.g., real-time recommendation functionality) which are supported by Non-Provisional Application 16/059,489 but are not supported by Provisional Application 62/276,621.  As such, all claims as presently drafted are granted an effective filing date of 8/09/2018.
Information Disclosure Statement
	All references listed in the IDS dated 3/21/2022 have been considered.  Examiner notes that while no copies of the foreign patent application and non-patent literature were provided with this IDS, such copies were provided with IDS documents of Non-Provisional Application 16/059,489.
Abstract
The disclosure is objected to because of the following informality:  “by generate menu item vectors” should read “by generating menu item vectors.”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  540 and 715.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The term “optimal,” as used in Claim 37, is interpreted in light of Paragraphs 0018 and 0041 of the specification.  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent Claims 21, 29, and 39 contain variations on the following limitations:  “generating, for a set of available menu items (plural) from a plurality of menu item sources, a menu item vector (singular) representing the respective available menu items (plural)” and “determining, in response to detecting the service application trigger, a set of matching menu items from the set of available menu items based on the menu item vector of the respective available menu item and the personal preference vector of the respective user.”  It is unclear, as drafted, whether the menu item vector is intended to represent a single menu item or multiple menu items.  The cited claim language specifies both possibilities, both of which cannot be simultaneously true.  Additionally, the term “the respective available menu items” (found in both above-cited limitations) lacks antecedent basis.  Additionally, in the “determining…” step, it is unclear how “a set of matching menu items” (plural) may be determined from “the menu item vector of the respective available menu item” (singular).  For the purposes of this examination, these limitations will be interpreted as “generating, for each item of a set of available menu items from a plurality of menu item sources, a menu item vector representing a respective menu item of the set of available menu items” and “determining, in response to detecting the service application trigger, a set of matching menu items from the set of available menu items based on the menu item vectors and the personal preference vector of the respective user.”  Examiner notes that neither the original disclosure nor the benefit/provisional applications support a singular item vector representing multiple available items, and while the present 112(b) interpretation avoids 112(a) new matter issues, Applicant should take care with future drafting regarding this issue such that no 112(a) issues are triggered.  Claims 22-28, 30-38, and 40 are rejected due to their dependence upon Claims 21, 29, and 39 respectively.
	Claims 21, 29, and 39 disclose variations on the following limitation:  “generating, for the respective user of the on-demand delivery service, a preference profile…”  In this language, the term “the on-demand delivery service” lacks antecedent basis, as only “an on-demand delivery service application” is previously disclosed in the claims.  For the purposes of this examination, “the respective user of the on-demand delivery service” will be interpreted as “the respective user of the on-demand delivery service application.”  Claims 22-28, 30-38, and 40 are rejected do to their dependence on Claim 21, 29, or 39 respectively.
Claim 30 additionally recites two instances of “the on-demand delivery service” which lack antecedent basis for the same reasons discussed above in relation to Claims 21, 29, and 39.  For the purposes of this examination, each of these instances will be interpreted as “the on-demand delivery service application.”
Claim 27 discloses the following limitation:  “wherein the menu item vector representing the respective available menu items is generated in latent space and comprises a word corpus of descriptive terms.”  This language is indefinite (due to the mixing of singular and plural terms) and the term “the respective available menu items” lacks antecedent basis for similar reasons as described above in relation to Claims 21, 29, and 39.  For the purposes of this examination, “wherein the menu item vector representing the respective available menu items is generated…” will be interpreted as “wherein the menu item vector representing the respective menu item is generated…”  Claim 28 is rejected due to its dependence upon Claim 27.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 21, 29, and 39, the limitations of generating, for the respective user of the on-demand delivery service, a preference profile indicating a set of user preferences for comestible items, wherein at least some of the preference profile is represented in vector form as a personal preference vector; generating, for a set of available menu items from a plurality of menu item sources, a menu item vector representing the respective available menu items; determining, in response to detecting the service application trigger, a set of matching menu items from the set of available menu items based on the menu item vector of the respective available menu item and the personal preference vector of the respective user; generating a personalized user interface comprising a recommendation portion, wherein the recommendation portion comprises a list of selectable menu items comprising the set of matching menu items processed in real-time based on one or more recommendation metrics for the respective user; wherein one or more most recommended menu items are listed more prominently than one or more lesser recommended menu items; and receiving a selection indication indicating that the respective user has selected a menu item on the personalized user interface, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.
Additionally, the limitations of generating, for the respective user of the on-demand delivery service, a preference profile indicating a set of user preferences for comestible items, wherein at least some of the preference profile is represented in vector form as a personal preference vector; generating, for a set of available menu items from a plurality of menu item sources, a menu item vector representing the respective available menu items; and determining, in response to detecting the service application trigger, a set of matching menu items from the set of available menu items based on the menu item vector of the respective available menu item and the personal preference vector of the respective user, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions. 
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of one or more processors; one or more tangible, non-transitory, computer readable media that store instructions that are executable by the one or more processors to cause the network computer system to perform operations; one or more non-transitory computer readable media storing instructions that are executable by one or more processors to perform operations; detecting a service application trigger from a user device, the service application trigger indicating that a respective user associated with the user device has launched an on-demand delivery service application on the user device; and a personalized user interface.  
One or more processors; one or more tangible, non-transitory, computer readable media that store instructions that are executable by the one or more processors to cause the network computer system to perform operations; one or more non-transitory computer readable media storing instructions that are executable by one or more processors to perform operations; and a personalized user interface amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Detecting a service application trigger from a user device, the service application trigger indicating that a respective user associated with the user device has launched an on-demand delivery service application on the user device amounts to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception and insignificant extra-solution activity.  Additionally, the limitation categorized as insignificant extra-solution activity is further found to disclose well-understood, routine, and conventional activity as per the standards of 112(a) written description.  Particularly, the description of this limitation found in the original disclosure (see Paragraphs 0017 and 0064) is disclosed in a high-level manner such that one of ordinary skill in the art would know how to perform this step at the time of filing.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 22-28, 30-38, and 40, describing various additional limitations to the method of Claim 21, the system of Claim 29, or the product of Claim 39, amount to substantially the same unintegrated abstract idea as Claims 21, 29, and 39 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 22 discloses coordinating, in response to receiving the selection indication indicating that the respective user has selected a menu item on the personalized user interface, on-demand delivery of the selected menu item to the respective user (mere instructions to apply a judicial exception), which does not integrate the claim into a practical application.
Claim 23 discloses wherein listing the set of matching menu items is further based on at least one of the personal preference vector, the menu item vector, a time sensitivity, a price sensitivity, or supply data from one or more menu item sources (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claim into a practical application.
Claim 24 discloses monitoring interactions on the on-demand delivery service application of the respective user, wherein the interactions comprise at least one of eye gaze, scrolling, user inputs, or location of the respective user (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 25 discloses determining contextual information, wherein the contextual information comprises at least one of current time, weather conditions, or real-time contextual information (an abstract idea in the form of a mental process); and determining the set of matching menu items from the set of available menu items further based on the contextual information (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 26 discloses wherein the personal preference vector is created in latent space (generally linking the use of a judicial exception to a particular technological environment or field of use); and wherein the personal preference vector comprises a corpus of descriptive terms for comestible goods (generally linking the use of a judicial exception to a particular technological environment or field of use), which do not integrate the claim into a practical application.
Claim 27 discloses wherein the menu item vector representing the respective available menu items is generated in latent space and comprises a word corpus of descriptive terms (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.
Claim 28 discloses wherein the word corpus of descriptive terms comprises a graphical word corpus of descriptive terms representing each of the descriptive terms as a graphical point (narrowing the field of use), and wherein the graphical word corpus is comprised in an ontological graph indicating relationships between the descriptive terms of the graphical word corpus (narrowing the field of use), which do not integrate the claim into a practical application.
Claim 30 discloses collecting historical user data of the respective user in connection with the on-demand delivery service (insignificant extra-solution activity); storing the historical user data of the respective user in connection with the on-demand delivery service (an abstract idea in the form of a mental process); and generating an updated user profile for the respective user based on the historical user data (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 31 discloses monitoring user response to consumption of a delivered menu item, wherein the response comprises satisfaction feedback from the respective user (an abstract idea in the form of a certain method of organizing human activity and mental process); and updating the preference profile to include satisfaction feedback (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 32 discloses wherein determining the set of matching menu items comprises performing Bayesian statistical inferences to identify menu items having a highest probability of satisfying a preference of the respective user (an abstract idea in the form of a certain method of organizing human activity, mental process, and mathematical concept), which does not integrate the claim into a practical application.
Claim 33 discloses forecasting menu item demand based at least in part on historical data (an abstract idea in the form of a certain method of organizing human activity and mental process); coordinating loading of inventory onto one or more transport vehicles prior to receiving requests for one or more menu items (an abstract idea in the form of a certain method of organizing human activity); and routing the one or more transport vehicles around a given service region based at least in part on the forecasted menu item demand (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 34 discloses receiving supply data from each menu item source of the plurality of menu item sources, the supply data indicating at least one of a supply of available menu items provided by the menu item source, or a supply of ingredients comprising the available menu items provided by the menu item source (insignificant extra-solution activity), which does not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 35 discloses determining the set of matching menu items by weighting a set of recommendation metrics for the respective user based on the supply data (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claim into a practical application.
Claim 36 discloses wherein the personalized user interface further comprises a scrollable set of menu options (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.
Claim 37 discloses receiving (i) location data indicating current locations of a plurality of transport vehicles, and (ii) inventory data indicating an inventory of available menu items being transported by each transport vehicle of the plurality of transport vehicles (insignificant extra-solution activity); and selecting, based at least in part on the location data and the inventory data, an optimal transport vehicle to deliver the selected menu item to the respective user (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 38 discloses transmitting a delivery invitation to a computing device of the optimal transport vehicle, wherein the delivery invitation enables a driver of the optimal transport vehicle to accept or decline delivery of the selected menu item to the respective user(an abstract idea in the form of a certain method of organizing human), which does not integrate the claim into a practical application.
Claim 40 discloses collecting historical data of the respective user (insignificant extra-solution activity); determining, based on the historical data of the respective user, a time sensitivity metric for the respective user (an abstract idea in the form of a mental process); and further determining the set of matching menu items based on the time sensitivity metric for the respective user (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 27, 29-31, 34-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kolawa et al (PGPub 20060020614) (hereafter, “Kolawa”) in view of Winters et al (PGPub 20150186869) (hereafter, “Winters”) and Anbazhagan et al (PGPub 20180366114) (hereafter, “Anbazhagan”).
Regarding Claims 21, 29, and 39, Kolawa discloses: 
one or more processors (¶ 0054, 0058; Figs. 1-2; network server or platform computer 10 and various subsystems thereof); 
generating, for the respective user of the on-demand delivery service, a preference profile indicating a set of user preferences for comestible items, wherein at least some of the preference profile is represented in vector form as a personal preference vector (¶ 0054, 0060, 0062, 0072, 0075, 0147; user to submit preferences; preference vector for taste in food; user may request delivery for a meal);
generating, for each item of a set of available menu items from a plurality of menu item sources, a menu item vector representing a respective menu item of the set of available menu items (¶ 0057, 0067, 0143, 0151-0154; recipes to be received and information stored as vectors, recipes to be linked to dishes offered at restaurants; products database made up of product information from a variety of retailers);
wherein one or more most recommended menu items are listed more prominently than one or more lesser recommended menu items (¶ 0092, 0094; the suitability weight represents how well the item matches with the user's preferences; matching items are placed in a list of suitable items sorted according to their suitability weights); and
receiving a selection indication indicating that the respective user has selected a menu item on the personalized user interface (¶ 0154; the user may accept the recommended item or select a different item from the selected restaurant’s menu).  
Kolawa does not explicitly disclose but Winters does disclose:
one or more tangible, non-transitory, computer readable media that store instructions that are executable by the one or more processors to cause the network computer system to perform operations (¶ 0005, 0029; a non-transitory medium having stored thereon a plurality of instructions that may be executed by the one or more computing devices); and 
one or more non-transitory computer readable media storing instructions that are executable by one or more processors to perform operations (¶ 0005, 0392; programs may be stored and transmitted via a variety of media (e.g., computer readable media)).
Kolawa additionally discloses generating a personalized user interface comprising a recommendation portion, wherein the recommendation portion comprises a list of menu items comprising the set of matching menu items processed in real-time based on one or more recommendation metrics for the respective user (¶ 0054, 0072, 0096, 0098, 0140, 0154, 0188; user to receive recommendations on user interface, said recommendations catering to an individual's tastes; the program recommends the top items from the sorted list; determining a list of recommendations is performed in response to/in order to satisfy a user request such as for six choices (ie: in real time); food budget).  Kolawa does not explicitly disclose but Winters does disclose wherein the list of items are selectable (¶ 0213, 0266, 0289; such an interface may display a list of possible jobs that a user may choose to accept; a delivery/referral service may communicate available times to a merchant interface for selection by a user).
Kolawa and Winters do not explicitly disclose but Anbazhagan does disclose detecting a service application trigger from a user device, the service application trigger indicating that a respective user associated with the user device has launched an on-demand delivery service application on the user device (¶ 0025, 0050-0051, 0109; system detects a launch command or condition of an application on a user device, and takes follow-up action based thereon; application may be used for ordering food).
Kolawa and Winters do not explicitly disclose but Anbazhagan does disclose taking action in response to detecting the service application trigger (¶ 0025, 0050-0051, 0109; system detects a launch command or condition of an application on a user device, and takes follow-up action based thereon; application may be used for ordering food).  Kolawa additionally discloses wherein the action comprises determining a set of matching menu items from the set of available menu items based on the menu item vectors and the personal preference vector of the respective user (¶ 0072, 0092, 0094, 0140, 0150, 0172; separate preference topographies may be maintained for the user based on factors such as time of day and day of week (e.g., specified as eat-out, take-out, or delivery day); system considers search criteria entered by the user; the program compares the exclusive vector positions of the selected item's product vector against the exclusive vector positions of the user preference vector, and the vector distance between a product vector and the user vector determines the suitability weight (representing how well the item matches with the user’s preferences)).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the delivery and referral system of Winters with the recommendation system of Kolawa because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Winters are applicable to the base device (Kolawa), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the application trigger condition functionality of Anbazhagan with the recommendation system of Kolawa and Winters because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Anbazhagan are applicable to the base device (Kolawa and Winters), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 22, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 21.  Kolawa additionally discloses in response to receiving the selection indication indicating that the respective user has selected a menu item on the personalized user interface, delivery of the selected menu item to the respective user (¶ 0147; users can request meals for delivery).  Kolawa does not explicitly disclose but Winters does disclose coordinating said delivery as an on-demand delivery (¶ 0136; method includes receipt of item selections, indication of payment, indication of a destination for delivery of the items; facilitating delivery of the items to the destination using a selected delivery agent).  The rationale to combine remains the same as for Claim 21.  
Regarding Claim 23, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 21.  Kolawa additionally discloses wherein listing the set of matching menu items is further based on at least one of the personal preference vector, the menu item vector, a time sensitivity, a price sensitivity, or supply data from one or more menu item sources (¶ 0072, 0092, 0098, 0101; food budget).  
Regarding Claim 24, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 21.  Kolawa additionally discloses monitoring interactions on the on-demand delivery service application of the respective user, wherein the interactions comprise at least one of eye gaze, scrolling, user inputs, or location of the respective user (¶ 0015, 0054, 0099, 0140, 0157, 0173; Figs. 19, 25, 30-31user can search for a dish by entering it into a GUI; user interface for allowing individuals to enter preferences; virtual character is programmed to interact with the user for obtaining user ratings of products for determining where the user preferences lie).  
Regarding Claim 25, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 21.  Kolawa additionally discloses determining contextual information (¶ 0072, 0140, 0150, 0172).  Kolawa does not explicitly disclose but Winters does disclose wherein the contextual information comprises at least one of current time, weather conditions, or real-time contextual information (¶ 0062-0064, 0289; merchants are available to a user if user is within the delivery zone/range).  The rationale to combine remains the same as for Claim 21.  
Regarding Claim 27, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 21.  Kolawa additionally discloses wherein the menu item vector representing the respective available menu items is generated in latent space and comprises a word corpus of descriptive terms (¶ 0067, 0134, 0151-0154; recipes to be received and information stored as vectors, recipes to be linked to dishes offered at restaurants).
Regarding Claim 30, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 29.  Kolawa additionally discloses:
collecting historical user data of the respective user in connection with the on-demand delivery service (¶ 0060, 0095, 0098, 0101; update preference vector based on history);
storing the historical user data of the respective user in connection with the on-demand delivery service (¶ 0012, 0059-0060, 0095, 0098, 0101; user ratings of products stored in a recommendation database; these preference vectors are updated as the system learns more about the user's reactions on previously sampled items; update preference vector based on history; database stores one or more user preference vectors for each individual; system keeps track of the recommended items actually sampled by the user); and
generating an updated user profile for the respective user based on the historical user data (¶ 0060, 0095, 0098, 0101; update preference vector based on history). 
Regarding Claim 31, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 29.  Kolawa additionally discloses:
monitoring user response to consumption of a delivered menu item, wherein the response comprises satisfaction feedback from the respective user (¶ 0015, 0099-0100, 0103, 0158-0159; Figs. 9-10, 25; exemplary GUI for receiving feedback; the user gives a rating to each recommended dish if it has been sampled by the user); and
updating the preference profile to include satisfaction feedback (¶ 0015, 0099-0100, 0103, 0158-0159; Figs. 9-10, 25; the user gives a rating to each recommended dish if it has been sampled by the user; the system utilizes feedback received from the user to modify his or her preference vector; in addition to updating the preference vector, ratings of products sampled by the user are used for making recommendations in the future).  
Regarding Claim 34, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 29.  Kolawa additionally discloses receiving supply data from each menu item source of the plurality of menu item sources, the supply data indicating at least one of a supply of available menu items provided by the menu item source, or a supply of ingredients comprising the available menu items provided by the menu item source (¶ 0054, 0107, 0150; “availability information”).  
Regarding Claim 35, Kolawa in view of Winters and Anbazhagan disclose the limitations of Claim 34.  Kolawa additionally discloses determining the set of matching menu items by weighting a set of recommendation metrics for the respective user (¶ 0092, 0134; system might multiply each field in the ingredient vector by the weight (scaling coefficient) assigned to the field).  Kolawa does not explicitly disclose but Winters does disclose the consideration of supply data for referrals (¶ 0291-0293; inventory information).  The rationale to combine remains the same as for Claim 21.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Anbazhagan, and Alkan et al (PGPub 20190073601) (hereafter, “Alkan”).
Regarding Claim 26, Kolawa in view of Winters and Anbazhagan discloses the limitations of Claim 21.  Kolawa additionally discloses wherein the personal preference vector is created in latent space (¶ 0060, 0062, 0070, 0072, 0075, 0194; preference vector for taste in food; user preference vector initialization routine is described in terms of a computer program; automating the creation of recipe vectors; in creating product vectors for musical pieces, analysis of the musical pieces may be performed via an automated DSP (digital signal processing) algorithm).  
Kolawa, Winters, and Anbazhagan do not explicitly disclose but Alkan does disclose wherein the personal preference vector comprises a corpus of descriptive terms for comestible goods (Abstract; ¶ 0039-0041, 0064, 0080; Figs. 1-2, 4; member profile content may include data relating to a satisfaction level for a variety of meals, food types, food sources, or a combination thereof each of which may include a plurality of factors; the plurality of factors may include a plurality of eating preferences, eating preference locations, nutritional constraints, one or more health constraints, one or more meal types, one or more available meals, favorite food choices, dislikes, etc.; plurality of factors may be ranked and organized by priority (e.g., highest numerical value indicates a stronger preference or like while lower numerical values indicate a dislike or disapproval, or vice versa); associates a plurality of satisfaction factors and levels with the level of satisfaction using the collaborative data).  
The rationale for combining the references of Kolawa, Winters, and Anbazhagan remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the profile parsing and preference determining techniques of Alkan with the recommendation system of Kolawa, Winters, and Anbazhagan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Alkan are applicable to the base device (Kolawa, Winters, and Anbazhagan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Anbazhagan, Lam et al (PGPub 20090303238 (hereafter, “Lam”), and Meier et al (PGPub 20140330838) (hereafter, “Meier”).
Regarding Claim 28, Kolawa in view of Winters and Anbazhagan discloses the limitations of Claim 21.  Kolawa, Winters, and Anbazhagan do not explicitly disclose but Lam does disclose wherein the word corpus of descriptive terms comprises a graphical word corpus of descriptive terms representing each of the descriptive terms as a graphical point (¶ 0031; candidate points may be determined from other types of graphical depictions (e.g., displaying characteristics of an entity) on Cartesian coordinates).
Kolawa, Winters, Anbazhagan, and Lam do not explicitly disclose but Meier does disclose wherein the graphical word corpus is comprised in an ontological graph indicating relationships between the descriptive terms of the graphical word corpus (¶ 0027; extract one or more meaningful terms by referring to one or more ontology graph).
The rationale for combining the references of Kolawa, Winters, and Anbazhagan remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the graphical descriptions of Lam with the recommendation system of Kolawa, Winters, and Anbazhagan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lam are applicable to the base device (Kolawa, Winters, and Anbazhagan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ontological charting of Meier with the recommendation system of Kolawa, Winters, Anbazhagan, and Lam because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Meier are applicable to the base device (Kolawa, Winters, Anbazhagan, and Lam), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Anbazhagan, and Smallwood (PGPub 20040059626) (hereafter, “Smallwood”).
Regarding Claim 32, Kolawa in view of Winters and Anbazhagan discloses the limitations of Claim 29.  Kolawa, Winters, and Anbazhagan do not explicitly disclose but Smallwood does disclose wherein determining the set of matching items comprises performing Bayesian statistical inferences to identify items having a highest probability of satisfying a preference of the respective user (Abstract; ¶ 0024-0026, 0030, 0042, 0049; determines at least one product recommendation based on user preferences; determines the best set of products for the user, ranked in order of their total value to the user; Bayesian inference statistics is incorporated into the method to infer relative values that a consumer places on the levels of attributes and features of products).  Kolawa additionally discloses wherein the items are menu items (¶ 0150; system recommends a restaurant along with dishes which cater to the user’s tastes).
The rationale for combining the references of Kolawa, Winters, and Anbazhagan remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the item recommendation techniques of Smallwood with the recommendation system of Kolawa, Winters, and Anbazhagan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Smallwood are applicable to the base device (Kolawa, Winters, and Anbazhagan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 33 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Anbazhagan, and Mazetti et al (PGPub 20180260778) (hereafter, “Mazetti”).
Regarding Claim 33, Kolawa in view of Winters and Anbazhagan discloses the limitations of Claim 29.  .  Kolawa, Winters, and Anbazhagan do not explicitly disclose but Mazetti does disclose:
forecasting menu item demand based at least in part on historical data (¶ 0017-0018, 0052, 0055; method for controlling at least one autonomous vending vehicle; the method comprises logging a demnad for specific sales items from customers, wherein the logged demand comprises a sales history of sold items and geographical location information; calculating the probability of sales of a specific item at a specific geographical location based on the logged demand);
coordinating loading of inventory onto one or more transport vehicles prior to receiving requests for one or more menu items (¶ 0017-0018, 0052, 0055; method for controlling at least one autonomous vending vehicle; routing the vending vehicle to a geographical location based on the logged demand and automatically stocking the vending vehicle with at least one sales item based on the logged demand; the autonomous vending vehicles are stocked and routed according to historical demand of items; the demand is predicted using past sales); and
routing the one or more transport vehicles around a given service region based at least in part on the forecasted menu item demand (¶ 0017-0018, 0052, 0055; method for controlling at least one autonomous vending vehicle; routing the vending vehicle to a geographical location based on the logged demand and automatically stocking the vending vehicle with at least one sales item based on the logged demand; the autonomous vending vehicles are stocked and routed according to historical demand of items; the demand is predicted using past sales; autonomous vending vehicles will be routed to where the demand of the items it is carrying is high).  
The rationale for combining the references of Kolawa, Winters, and Anbazhagan remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle inventory system of Mazetti with the recommendation system of Kolawa, Winters, and Anbazhagan because Mazetti explicitly teaches to do so.  In at least the Abstract and ¶ 0040, Mazetti discloses the intention’s use with systems for the delivery of goods (particularly food products), such as that of Kolawa, Winters, and Anbazhagan.  
Regarding Claim 37, Kolawa in view of Winters and Anbazhagan discloses the limitations of Claim 29.  Kolawa does not explicitly disclose but Winters does disclose receiving (i) location data indicating current locations of a plurality of transport vehicles (¶ 0038, 0107; a location of a delivery agent may be received; tracks location of a delivery agent on its way to a merchant and/or customer).  Kolawa, Winters, and Anbazhagan do not explicitly disclose but Mazetti does disclose receiving (ii) inventory data indicating an inventory of available menu items being transported by each transport vehicle of the plurality of transport vehicles (¶ 0012, 0044-0046; stock information comprising the amount of the requested item; server can keep track of the stock of all autonomous vending vehicles).
Kolawa does not explicitly disclose but Winters does disclose selecting an optimal transport vehicle to deliver the selected menu item to the respective user based at least in part on one or more factors, such factors including location data and inventory data (¶ 0100, 0103, 0105, 0154, 0231, 0291-0293; any method of choosing a delivery agent for any order may be used, such as closest/near a merchant).  Kolawa, Winters, and Anbazhagan do not explicitly disclose but Mazetti does disclose such factors including the inventory data of inventory of available menu items being transported by each transport vehicle (¶ 0012, 0044-0046; stock information comprising the amount of the requested item; server can keep track of the stock of all autonomous vending vehicles).
The rationale to combine the references of Kolawa, Winters, Anbazhagan, and Mazetti remains the same as for Claim 33.  
Regarding Claim 38, Kolawa in view of Winters, Anbazhagan, and Mazetti discloses the limitations of Claim 37.  Kolawa does not explicitly disclose but Winters does disclose transmitting a delivery invitation to a computing device of the optimal transport vehicle, wherein the delivery invitation enables a driver of the optimal transport vehicle to accept or decline delivery of the selected menu item to the respective user (¶ 0100-0101).  The rationale to combine the references of Kolawa, Winters, Anbazhagan, and Mazetti remains the same as for Claim 33.  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Anbazhagan, and Bennett (PGPub 20130216982) (hereafter, “Bennett”).
Regarding Claim 36, Kolawa in view of Winters and Anbazhagan discloses the limitations of Claim 29.  Kolawa, Winters, and Anbazhagan do not explicitly disclose but Bennett does disclose wherein the personalized user interface further comprises a scrollable set of menu options (¶ 0266; the display may include a sorted list of a number of recommended menu options; the user may select to scroll or view other pages in the list).
The rationale for combining the references of Kolawa, Winters, and Anbazhagan remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the recommendation presentation functionality of Bennett with the recommendation system of Kolawa, Winters, and Anbazhagan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Bennett are applicable to the base device (Kolawa, Winters, and Anbazhagan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Anbazhagan, and Schermerhorn et al (US 9,959,551) (hereafter, “Schermerhorn”).
Regarding Claim 40, Kolawa in view of Winters and Anbazhagan discloses the limitations of Claim 39.  Kolawa additionally discloses collecting historical data of the respective user (¶ 0060, 0095, 0098, 0101; update preference vector based on history).
Kolawa additionally discloses determining, based on the historical data of the respective user, a preference metric for the respective user (¶ 0072, 0098, 0101; as an individual uses the system over time, the system learns and adapts to the user’s preferences).  Kolawa, Winters, and Anbazhagan do not explicitly disclose but Schermerhorn does disclose wherein the preference metric is a time sensitivity metric (Column 15, lines 9-29; preferred delivery time).
Kolawa additionally discloses further determining the set of matching menu items based on a preference metric for the respective user (¶ 0072, 0092).  Kolawa, Winters, and Anbazhagan do not explicitly disclose but Schermerhorn does disclose wherein the preference metric is a time sensitivity metric (Column 15, lines 9-29; preferred delivery time).
The rationale for combining the references of Kolawa, Winters, and Anbazhagan remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the time preference determination and adjustment of Schermerhorn with the recommendation system of Kolawa, Winters, and Anbazhagan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Schermerhorn are applicable to the base device (Kolawa, Winters, and Anbazhagan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.


Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170024393 – “User-Based Content Filtering and Ranking to Facilitate On-Demand Services,” Choksi et al, disclosing a system for matching delivery drivers to delivery jobs (including food/meal deliveries)
PGPub 20150262121 – “Order Delivery System and Method,” Riel-Dalpe et al, disclosing a system for the ordering, delivery, and tracking of meals
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628